DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 15 November 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2006/0203455 A1) in view of Chen et al. (US 2015/0364846 A1).
With respect to claim 1:	Suzuki teaches “an insulated metal substrate printed circuit board (1) includes; a circuit layer (12); a metallic core (13); a dielectric layer (11) between the circuit layer and the metallic core (see Fig. 5a); a card edge connector (14) having a first face and a second face (top, bottom), the second face being in electric contact with the metallic core (paragraph 42), wherein the card edge connector comprises a plurality of signal traces located on the first face of the card edge connector (see Fig. 5b)”.
Suzuki does not specifically teach “wherein first and last signal traces of the plurality of signal traces are ground traces which are in electrical connection with a ground connection of the insulated metal substrate printed circuit board and is intended 
However, Chen teaches “wherein first and last signal traces (22) of the plurality of signal traces (22+23) are ground traces (paragraph 21) which are in electrical connection with a ground connection of the insulated metal substrate printed circuit board (paragraph 21) and is intended to be connected to a ground pin (36) comprised in a card edge connector socket (10, 30), and each signal trace between the first and last signal traces are not in electrical connection with the ground connection of the insulated metal substrate printed circuit board (paragraph 21)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the PCB of Suzuki with the trace arrangement of Chen in order to protect from electromagnetic interference (EMI) by surrounding the signal traces with ground traces (Chen paragraph 21).
With respect to claim 2:	Suzuki does not teach “wherein the ground connection of the printed circuit board is a metallic element located in the circuit layer but is not in contact with the metallic core”.
However, Chen teaches “wherein the ground connection of the printed circuit board is a metallic element (28, 280) located in the circuit layer but is not in contact with the metallic core (see Figs. 2, 5, 6)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the PCB of Suzuki by using the EMI shield of 
With respect to claim 3:	Suzuki does not specifically teach “wherein the plurality of signal traces comprise more than one ground trace”.
However, Chen teaches “wherein the plurality of signal traces comprise more than one ground trace (see Fig. 1).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the PCB of Suzuki with the trace arrangement of Chen in order to protect from electromagnetic interference by surrounding the signal traces with ground traces, which logically requires at least two ground traces (Chen paragraph 21).
With respect to claim 4:	Suzuki does not specifically teach “wherein the plurality of signal traces are not present in the second face of the card edge connector”.
However, Chen teaches “wherein the plurality of signal traces are not present in the second face of the card edge connector (see Fig. 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the PCB of Suzuki with the two-faced arrangement of Chen in order to devote the second face to an EMI shield (Chen Fig. 2).
With respect to claim 5:	Suzuki teaches “wherein at least one of the signal traces of the plurality of signal traces is electrically connected to a light source (LMP; see Fig. 7)”.
With respect to claim 7:	Suzuki does not specifically teach “a card edge connector socket with a plurality of pins, one of the pins being a ground pin and being 
However, Chen teaches “a card edge connector socket (30) with a plurality of pins (36), one of the pins being a ground pin and being configured to receive the ground trace of the insulated metal substrate printed circuit board according to claim 1 (paragraph 24)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the PCB of Suzuki with the card edge connector socket of Chen in order to transmit power and signals therethrough (Chen paragraph 1).
With respect to claim 8:	Suzuki does not specifically teach “wherein the pins are arranged in two different rows, a first row intended to contact the first face of the card edge connector and a second row intended to contact the second face of the card edge connector”.
However, Chen teaches “wherein the pins are arranged in two different rows (top pins of 41+44 and bottom pins of 41+42+43+44, respectively), a first row intended to contact the first face of the card edge connector (see Fig. 6) and a second row intended to contact the second face of the card edge connector (see Fig. 5)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the PCB of Suzuki with the pin configuration of Chen in order to provide a grounded EMI shield on the second face (Chen paragraph 21-22) and electrical connections on the first face (Chen paragraph 24).
With respect to claim 9:	Chen teaches “wherein the second row only comprises ground connections (with EMI shield 280; see Fig. 5)”.

With respect to claim 10:	Suzuki in view of Chen teaches “an electronic assembly includes an insulated metal substrate printed circuit board according to claim 1 (see above)”.
With respect to claim 11:	Suzuki does not specifically teach “wherein the second face of the card edge connector of the printed circuit board comprises ground connections and an electrically insulating material intended to avoid electric contact between the second face of the card edge connector and the second row of the card edge connector socket”.
However, Chen teaches “wherein the second face of the card edge connector of the printed circuit board comprises ground connections (280) and an electrically insulating material (250) intended to avoid electric contact between the second face of the card edge connector and the second row of the card edge connector socket (see Fig. 5)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the PCB of Suzuki with the insulating material positioned to avoid electrical contact between the second face and the second row of pins as taught by Chen so that the signal traces and ground traces do not short-circuit (see Chen Fig. 5).

However, Chen teaches “wherein the plurality of signal traces comprise more than one ground trace (see Fig. 1).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the PCB of Suzuki with the trace arrangement of Chen in order to protect from electromagnetic interference by surrounding the signal traces with ground traces, which logically requires at least two ground traces (Chen paragraph 21).
With respect to claim 17:	Suzuki does not specifically teach “wherein the plurality of signal traces are not present in the second face of the card edge connector”.
However, Chen teaches “wherein the plurality of signal traces are not present in the second face of the card edge connector (see Fig. 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the PCB of Suzuki with the two-faced arrangement of Chen in order to devote the second face to an EMI shield (Chen Fig. 2).
With respect to claim 18:	Suzuki teaches “wherein at least one of the signal traces of the plurality of signal traces is electrically connected to a light source (LMP; see Fig. 7)”.
With respect to claim 19:	Suzuki does not specifically teach “a card edge connector socket with a plurality of pins, one of the pins being a ground pin and being configured to receive the ground trace of the insulated metal substrate printed circuit board according to claim 1”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the PCB of Suzuki with the card edge connector socket of Chen in order to transmit power and signals therethrough (Chen paragraph 1).
With respect to claim 20:	Suzuki in view of Chen as applied to claim 7 above teaches “electronic assembly includes a card edge connector socket according to claim 7 (see claim 7)”.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Chen as applied to claim 1 above, and further in view of Schug (US 2014/0111894 A1).
With respect to claim 6:	Suzuki in view of Chen teaches “The insulated metal substrate printed circuit board according to claim 5 (see above)”.
Suzuki does not specifically teach “does not specifically teach “wherein the light source is a solid-state light source and in particular a light emitting diode or LED”.
Schug teaches “wherein the light source (1) is a solid-state light source and in particular a light emitting diode or LED (paragraph 30)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to use an LED as taught by Schug as the light source attached to Suzuki’s PCB in order to economically obtain a bright and powerful light source (Schug paragraph 2).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Chen as applied to claims 1 and 10 above, and further in view of Cobaugh et al. (US 4,241,381).
With respect to claim 12:	Suzuki in view of Chen teaches “the electronic assembly according to claim 10 (see above)”.
Suzuki does not specifically teach “wherein the second face of the card edge connector of the insulated metal substrate printed circuit board comprises a slot intended to avoid electronic connection between non-ground pins of the card edge connector socket and the second face of the card edge connector”.
However, Cobaugh teaches “wherein the second face of the card edge connector (20) of the insulated metal substrate printed circuit board (14) comprises a slot (22) intended to avoid electronic connection between non-ground pins of the card edge connector socket and the second face of the card edge connector (column 5 lines 6-7, column 6 lines 8-18).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the PCB of Suzuki with the slots of Cobaugh in order to provide clearance between different inputs so as to control cross-capacitance (Cobaugh column 5 lines 6-7, column 6 lines 8-18).
With respect to claim 13:	Suzuki teaches “an automotive lighting device includes an electronic assembly according to claim 12 (Fig. 7)”.

s 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Chen and Cobaugh as applied to claims 1, 10, 12-13 above, and further in view of Schug.
With respect to claim 14:	Suzuki in view of Chen and Cobaugh teaches “the automotive lighting device according to claim 13 (see above)”.
Suzuki does not specifically teach “a first optical element arranged to receive light from the light source and to shape the light into a light pattern projected outside the luminous device”.
Schug teaches “a first optical element arranged to receive light from the light source (5) and to shape the light into a light pattern projected outside the luminous device (paragraph 32)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to also add the collimator from Schug in order to collimate the light from the light source, and thereby make it useable as, for example, a headlight (Schug paragraph 32).
With respect to claim 15:	Schug teaches “wherein the optical element is at least one of a lens, a light guide, a reflector or a collimator (paragraph 32)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to also add the collimator from Schug in order to collimate the light from the light source, and thereby make it useable as, for example, a headlight (Schug paragraph 32).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875